Exhibit 10.9

MODIFICATION AGREEMENT


THIS MODIFICATION AGREEMENT (this "Agreement") is entered into as of June 25,
2014 by and between SERIES C, LLC ("Lender") and COLE CORPORATE INCOME OPERATING
PARTNERSHIP II, LP (“Borrower”).


PRELIMINARY STATEMENT


A.    Borrower is indebted to Lender as evidenced by that certain Promissory
Note dated January 13, 2014 in the original principal amount of $10,000,000 (the
“Note”).


B.    The unpaid principal balance of the Note as of the date hereof is $0.00


C.    Lender and Borrower have agreed to modify the Note as set forth in this
Agreement.


AGREEMENT


For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:


1.    Accuracy of Preliminary Statement. Borrower acknowledges the accuracy of
the above Preliminary Statement.


2.    Note Modifications.


(a)    In order to increase the maximum principal amount of the Note from
$10,000,000 to $60,000,000, the reference to $10,000,000.00 on the first line of
the first page of the Note is hereby amended to $60,000,000.00 and the first
full paragraph of the first page of the Note is hereby amended and restated in
its entirety as follows:


FOR VALUE RECEIVED, Cole Corporate Income Operating Partnership II, LP, a
Delaware limited partnership (“Borrower”), hereby promises to pay to the order
of Series C, LLC, an Arizona limited liability company (“Lender”), at the
offices of Lender located at 2325 East Camelback Road, Suite 1100, Phoenix, AZ
85016, the principal amount of $60,000,000, together with interest on the
principal balance outstanding hereunder, from (and including) the date of
disbursement until (but not including” the date of payment, at a per diem rate
equal to the Stated Interest Rate specified below or, the extent applicable, the
Default Interest Rate specified below, in accordance with the following terms
and conditions:


(b)    The Note is hereby further modified to add the following legend at the
top of the first page thereof:


The indebtedness evidenced by this instrument is subordinated to the prior
payment in full of the Lender Debt (as defined in the Subordination Agreement
hereinafter referred to) pursuant to, and to the extent provided in, the
Subordination Agreement dated as of January 13, 2014 by the maker hereof and
payee named herein in favor of JP Morgan Chase Bank, N.A., as administrative
agent.        


3.    Borrower acknowledges and agrees that: (i) except to the extent expressly
provided for in this Agreement, the Note is not modified or amended by this
Agreement and shall remain in full force and effect and this Agreement shall not
constitute a waiver of any rights or remedies in respect of the Note; (ii) the
Note (as modified by this Agreement) and all rights, title, interest, liens,
powers and privileges by virtue thereof are hereby reaffirmed, ratified, renewed
and extended and shall be and continue to be in full force and effect to secure
the payment of the indebtedness evidenced by the Note and any and all
restatements, renewals, modifications, amendments, increases and/or extensions
thereof; and (iii) no payment, discharge or release of any collateral securing
the Note is intended hereby and all liens on all such collateral shall continue
in full force and effect, unimpaired from the date of their execution and
perfection.






--------------------------------------------------------------------------------



4.    Miscellaneous.     The provisions of this Agreement shall be deemed
severable. If any part of this Agreement shall be held unenforceable, the
remainder shall remain in full force and effect, and such unenforceable
provision shall be reformed by such court so as to give maximum legal effect to
the intention of the parties as expressed therein. Each of the parties hereto
agrees to sign such other and further documents, and to take such other actions,
as may be reasonably appropriate to carry out the intentions expressed in this
Agreement, including, without limitation, documentation in respect of the
reaffirmation and confirmation of liens, and the priority of such liens, on the
collateral, if any, for the loan evidenced by the Note. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original.
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. This Agreement, the Note and any other
instruments referred to herein, constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, of the parties or any of
them with respect to the subject matter hereof, if any.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.


SERIES C, LLC, an Arizona limited liability company




By:     /s/ Todd     Weiss                    
Printed Name: Todd J. Weiss
Its: Authorized Officer




COLE CORPORATE INCOME OPERATING PARTNERSHIP II, LP, a Delaware     limited
partnership


By:
Cole Office & Industrial REIT (CCIT II), Inc., a Maryland corporation, its
general partner



By:     /s/ D. Kirk McAllaster            
Printed Name: D. Kirk McAllaster, Jr.
Its: Chief Financial Officer




                        




